DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyouten et al. (US 2014/0340383).
Regarding claim 1:
Gyouten discloses:
A liquid crystal control circuit connected between a liquid crystal display panel configured to apply AC voltage to a plurality of pixels and a controller (paragraphs 48-50), the liquid crystal control circuit comprising: 
a rewriting signal output terminal that outputs a rewriting signal for rewriting the plurality of pixels to the liquid crystal display panel (paragraph 68: the image data); 
a timing input terminal that periodically designates a start timing of the rewriting signal (paragraph 73); 
a polarity signal output terminal that outputs a polarity signal for designating polarity of the AC voltage to the liquid crystal display panel (paragraph 77); 
a time measurement circuit that identifies a next second inversion timing of any first inversion timing at which the polarity is inverted (paragraph 77); 
a calculator that calculates a first start timing after the first inversion timing based on the start timing (paragraph 111); 
a determination circuit that determines whether the second inversion timing is within an inversion prohibition period from a predetermined time before the first start timing to the first start timing (paragraph 111); and 
an inversion unit that inverts polarity of the polarity signal after the rewriting signal starting from the first start timing is stopped, when the determination circuit determines that the second inversion timing is within the inversion prohibition period (paragraph 111), wherein 
the inversion unit inverts the polarity signal at the first start timing and then inverts again the polarity signal after the rewriting signal is stopped, when there is no rewriting signal at the first start timing (shown in Fig. 15: it inverts it first when there is no rewriting signal, it delays it when there is a rewriting signal, and then it inverts it after it ends). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omura et al. (US 2018/0240422).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694